Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose, in a die structure having a mold seat with a mold cavity, a first forging die, a second forging die and a retaining member for forming oblique teeth on a rivet nut; 
wherein, the mold cavity is provided with an internal threaded portion into which the retaining member is screwed, the first forging die is inserted into the mold cavity of the mold seat, the first forging die is provided with a die cavity and a nut cavity, the nut cavity is connected to the die cavity, the first forging die has an oblique shoulder formed between the nut cavity and the die cavity, the second forging die is inserted into the die cavity of the first forging die, the second forging die has a hollow cylindrical shape, the second forging die has a front end provided with an oblique resting face, the second forging die has an inner face provided with an oblique toothed portion and a guide hole, the oblique toothed portion is connected to the guide hole and the oblique toothed portion includes a plurality of oblique teeth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725